                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF IOWA
                                 EASTERN (DUBUQUE) DIVISION


UNITED STATES OF AMERICA,                         )
                                                  )   Case No.: 19-CR-1050
                Plaintiff,                        )
                                                  )
vs.                                               )
                                                  )   DEFENDANT’S SENTENCING
GINA CHRISTA URBAIN,                              )   MEMORANDUM
                                                  )
                Defendant.                        )



         Gina Christa Urbain, through counsel, hereby submits the following sentencing

memorandum.

                                            I. Witnesses

         Defendant does not anticipate calling any witnesses at the sentencing hearing.

                                            II. Exhibits

         Defendant does not anticipate submitting any exhibits at the sentencing hearing.

                                             III. Issues

         The Final Presentence Investigative Report (PSR) identified two issues that require the

Court’s resolution: 1) Ability to pay a fine; and 2) imposition of the $5,000 special assessment.

      A. Fine

         Prior to her incarceration, the Defendant received Social Security Disability Income

(SSDI). PSR ¶ 111. The Defendant received SSDI due to her mental health issues. Id. Her

only reported work experience in the past ten years was as a “stuffer” (she stuffed envelopes) for

her sister’s office. PSR ¶ 112. Before her job as a stuffer, she was employed as a cook at a gas

station, at McDonald’s, and as a lifeguard. PSR ¶ 113. Her total reported earnings over the last


                                                 1
        Case 2:19-cr-01050-CJW-MAR Document 40 Filed 02/08/21 Page 1 of 2
ten years are $2,682.23. PSR ¶ 114. She has no assets. PSR ¶ 116. For all of these reasons,

the Defendant respectfully submits that she has met her burden to establish inability to pay a fine.

    B. Assessment

          The law requires that “the court shall assess an amount of $5,000 on any non-indigent

person….” 18 U.S.C. § 3014(a). As explained above, the record establishes the Defendant’s

indigency. Further, in light of her sex offender status, it will be difficult for her to shed her

indigent status when she is released from the Bureau of Prisons.

                                                              IV. Conclusion

          For the above reasons, the Defendant respectfully requests that the Court decline to impose

either a fine or the JVTA assessment.

                                                                 FEDERAL DEFENDER’S OFFICE
                                                                 222 Third Avenue SE, Suite 290
                                                                 Cedar Rapids, IA 52401-1509
                                                                 TELEPHONE: (319) 363-9540
                                                                 TELEFAX: (319) 363-9542

                                                                 BY: /s/ Christopher J. Nathan
                                                                 CHRISTOPHER J. NATHAN
                                                                 christopher_nathan@fd.org
                                                                 ATTORNEY FOR DEFENDANT



              CERTIFICATE OF SERVICE
I hereby certify that on February 8, 2021, I electronically
filed this document with the Clerk of Court using the
ECF system which will serve it on the appropriate
parties.

                        By:    /s/ Melissa Dullea




                                                                    2
         Case 2:19-cr-01050-CJW-MAR Document 40 Filed 02/08/21 Page 2 of 2
